DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim is awkwardly written and it is not clear what is being claimed/required by claim 14. It is assumed all recitations following “obtained by” are product-by-process recitations. This includes claims 15-24 as they depend from claim 14.
	Regarding claim 15, the claim is indefinite as it cannot be determined what is being claimed. It is not clear if  claim 15 is directed to a property recitation of the 
	Regarding claim 16, there is a lack of antecedent basis for “the metal component” as claim 14, from which the claim depends, contains no recitations outside of a polyester and does not provide antecedent basis for metal components present therein. This includes claims 17-18 as they depend from claim 16. 
Regarding claim 19, there is a lack of antecedent basis for metal salt and glass fiber as claim 14, from which the claim depends, contains no recitations outside of a polyester and does not provide antecedent basis for metal salts or glass fiber components present therein. This includes claims 20-11 as they depend from claim 19.
	Regarding claim 23, claim 14 from which claim 23 depends recites a molded article ‘obtained by laser welding molded article’. As such the claim 23 recitation of ‘producing the molded article’ is indefinite. It is not clear if the claim is directed to molded articles used in performing laser welding (a product by process recitation of claim 14), molded articles obtained from a laser welding, or to the final resultant molded articles. This includes claim 24 as it depends from claim 23. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Von Benten et al. (US PGPub 2012/0231285).
	Regarding claims 14 and 16-21, Von Benten teaches thermoplastic molding compositions comprising A) from 29 to 99.8 wt% polyester, B) from 0.2 to 2.0 wt% alkali metal salts of aliphatic carboxylic acids, based on 100% of A)+B), and C) from 0 to 70 wt% of further additives, wherein the molding compositions are suitable for forming laser-transparent moldings (abstract; [0021]-[0024]; [0026]-[0031]).

	Von Benten teaches forming the thermoplastic molding compositions via conventional mixing and extruding, wherein the extrudate can be cooled and comminuted after extrusion ([0161]) and then used to produce laser-transparent moldings and/or molding combinations which may be bonded via laser welding ([0163]-[0167]). 
Regarding the product-by-process recitation of fast scanning calorimetry to obtain a crystallinity of 15% or more, it is noted that Von Benten teaches semi-crystalline laser weldable materials and teaches laser welding to form articles and further: 1) patentability of a product-by-process claim is based on the recited product and does not depend on its method of production (see In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969) and MPEP 2113); and 2) a chemical composition and its properties are inseparable and therefore, if the prior art teaches the identical chemical structure, the properties In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)). As such Von Benten anticipates the instant crystallinity. 
In the alternative Von Benten teaches semi-crystalline compositions. While Von Benten does not specifically teach a crystallinity of at least 15 %, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the degree of crystallinity and would have bene motivated to do so to obtain a polyester microstructure having the desired laser transparency and beam expansion properties and suitability for laser welding [0016])  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claim 15, Von Benten teaches and/or renders obvious the compositions as set forth above and teaches semi-crystalline polyesters selected to have a desired microstructure and thus desired laser transparency and beam expansion properties ([0016]). The recitation of claim 15 appears to be a property recitation. Von Benten teaches the claimed polyesters. A chemical composition and its properties are In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior section.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Von Benten et al. (US PGPub 2012/0231285) as set forth in claim 19 and further in view of Fujii et al. (JP 2019094441A; using machine translation for English language citations).
Von Benten teaches and/or renders obvious the compositions as set forth in claim 19 above and teaches glass fiber as noted (see above).
Von Benten does not specifically teach a flat glass fiber. However, Fujii teaches similar polyester laser-weldable compositions comprising a combination of polyester resins A), B) and optionally C) (abstract; pages 2-5), and glass fiber D) having a flat cross-section with an average major axis/minor axis ratio of 1.5 to 8 (pages 5-6) for the . 


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Von Benten et al. (US PGPub 2012/0231285) as set forth above.
Regarding claim 23, Von Benten teaches and/or renders obvious the laser weldable compositions as set forth in claim 19 above. Von Benten further teaches forming the thermoplastic molding compositions via conventional mixing and extruding, wherein the extrudate can be cooled and comminuted after extrusion ([0161]) and then used to produce laser-transparent moldings and/or molding combinations which may be bonded via laser welding ([0163]-[0167]). Von Benten teaches the extrudate can be pelletized and subjected to solid phase condensation at a temperature below the melting point of the polyester A) ([0162]). 
In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the temperature and time of solid phase condensation and would have been motivated to do so to obtain pellets condensed to the desired viscosity ([0162]) and/or to ensure a suitable moisture content of <0.05% to avoid hydrolytic cleavage of the polyester ([0048]).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claim 24, Von Benten teaches and/or renders obvious the laser weldable compositions as set forth in claim 23 above and further teaches quick demoldability and short cycle times ([0016]) and injection molding rates of 48 cm3/s to obtain sheets of 60x60x2 mm3 (Examples)(instant melt residence time of less than 15 min).
Alternatively, the injection molding parameters are result effective variables, selectable from convention injection molding techniques. The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary In re Boesch and Slaney, 205 USPQ 215).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767